Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 4, 2020

                                        No. 04-19-00782-CR

                                      Dustin Allen ECKOLS,
                                             Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-2282-CR-C
                          Honorable Gary L. Steel, Judge Presiding


                                           ORDER
        On February 28, 2020, Appellant’s court-appointed appellate counsel filed an Anders
brief and a motion to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967); High v.
State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). In counsel’s certification to
this court, Appellant’s counsel explained that she took the following steps:

       •   notified Appellant that counsel filed an Anders brief and a motion to
           withdraw, and provided Appellant with a copy of the documents;
       •   advised Appellant of his right to review the appellate record and file a pro se
           brief;
       •   provided Appellant with a copy of the appellate record; and
       •   advised Appellant of his right to seek discretionary review in the Court of
           Criminal Appeals if this court determines his appeal is frivolous.

See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014); Ex parte Owens, 206
S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684, 688–89 (Tex.
Crim. App. 2006).
       The State filed a letter conditionally waiving its right to file a brief.
         If Appellant desires to file a pro se brief, we ORDER Appellant to do so within thirty
days of the date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a pro se brief, the
State may file a responsive brief not later than thirty days after the date Appellant’s pro se brief
is filed in this court. See id. R. 38.6(b).
        If this court determines Appellant’s appeal is frivolous, Appellant may file a petition for
discretionary review with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.4.
Appellant must file the petition with the Clerk of the Court of Criminal Appeals within thirty
days after this court issues its judgment. See TEX. R. APP. P. 68.2(a). The petition should be
addressed to Clerk of the Court of Criminal Appeals, P.O. Box 12308, Austin, Texas 78711.
       Counsel’s motion to withdraw is held in abeyance pending further order of this court.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court